                                                                     United States District Court
                                                                         Southern District of Texas
UNITED STATES DISTRICT COURT               SOUTHERN DISTRICT OF TEXAS
                                                                            ENTERED
                                                                           March 23, 2020
                                                                         David J. Bradley, Clerk
Mark Eugene Ricks,                    §
                                      §
                     Plaintiff,       §
versus                                §              Civil Action H-19-0587
                                      §
Jessica Khan, MD, et al.              §
                                      §
                     Defendants.      §

                Opinion Granting Motion to Dismiss
         Mark Eugene Ricks says that the defendants were deliberately
indifferent to his serious medical needs by delaying treatment of Hepatitis C
with Epclusa or Harvoni based on a prison system policy. Ricks seeks
injunctive, declaratory, and monetary relief.      The defendants move to
dismiss the complaint because Ricks does not state a claim for relief.
      Ricks must offer facts showing that the defendants were aware of facts
that could infer a substantial risk of serious harm to his health and actually
infer the substantial risk. Disagreement with medical treatment offered
does not support a claim for deliberate indifference. Ricks must show that
the defendants refused to treat him, ignored his complaints, intentionally
treated him incorrectly, or wantonly disregarded his serious medical needs.
      Ricks's complaint and more definite statement does not show that the
defendants were deliberately indifferent to his medical needs. Ricks says
that the defendants treated him with Pegasus. Ricks says that treatment
concluded in 2013. Ricks says that a 2016 ultrasound showed that his liver
was progressing into cirrhosis and that the defendants did not offer Epclusa
or Harvoni because he was not sick enough and it cost too much. Ricks says
that the policy did not allow him to be given the cure and did not protect him
from his liver damage progressing.        Ricks says that every six-months
                                      1
ultrasounds were offered to monitor his condition but that he was not given
the cure until his liver already had a cyst. Ricks says that he is now receiving
appropriate treatment but that it is too late to reverse cirrhosis. Ricks offers
medical records and grievances to support his claims.
      Medical records offered by Ricks show consistent monitoring of the
condition of his liver and for other signs that further treatment may be
necessary. Exams in      2016   and   2017   indicate that Ricks's liver was normal
sized with a mildly coarse echotexture and nodular contour. No lesions were
seen but Ricks's liver was consistent with chronic liver disease. Exams in
May   2018   show that Ricks's liver and other organs still had no lesions or
changes. An August 2018 exam showed that an eight-millimeter lesion had
formed on the liver. Grievances filed by Ricks state that the HCV specialty
clinic provider saw Ricks on October             18, 2018,   that he continues to be
monitored, and that further treatment could not be recommended until he
meets the criteria set forth on Policy B-14.13.3 and his ALD levels dropped.
The grievance also noted that Ricks refused additional CT scans.
      Ricks does not offer evidence that the Hepatitis C treatment policy is
unconstitutional itself or that the defendants deliberately misapplied the
policy to deny him treatment. The medical records instead show that Ricks
routinely received care and re-evaluations under the policy, and that Ricks
was treated with Epclusa or Harvoni once eligible. The allegations amount
to a disagreement with his medical treatment and do not support a claim for
deliberate indifference to his serious medical needs in delaying treatment.
      The defendants's motion to dismiss is granted.            (17)   The complaint is
dismissed with prejudice.
      Signed at Houston, Texas, on _ _.:_;t/{M.---"'----""""'dt_""'-"'/~-~-+1-----'   2020.




                                                      ' '3Sf=MlL~<:::-
                                                          Lynn N. Hughes
                                                      United States District Judge
                                             2
